Case 4:18-cv-00181-RLY-DML Document 17 Filed 01/07/19 Page 1 of 3 PageID #: 60



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

FRANK D. GRIFFIN                             )
                                             )
               Plaintiff                     )
                                             )
vs.                                          )       CASE NO. 4:18-cv-00181-RLY-DML
                                             )
GLA COLLECTION COMPANY, INC.                 )
                                             )
               Defendant                     )

                           DEFENDANT’S COUNSELS’ RESPONSE TO
                           SHOW CAUSE FOR FAILURE TO APPEAR

       The undersigned, as counsel for Defendant and in compliance with the Court’s Order

dated January 3, 2019, states as follows.

       Defendant’s counsels’ failure to appear at the December 21, 2018 Pre-Trial Conference

was due to a miscommunication between William Smith and Whitney Wood.                  Ms. Wood

typically does not work on Fridays and, therefore, believed William Smith was covering the

telephonic pre-trial. However, the day before the pre-trial, Ms. Wood mentioned to Mr. Smith

she was planning to work on the Friday on which the telephonic pre-trial conference was to be

held to make up time for work she was off when her infant was home sick. Unfortunately,

between Thursday and Friday, Ms. Wood contracted the stomach virus from her daughter and

could not come into work as she was extremely ill. Ms. Wood believed Mr. Smith was covering

the pre-trial as she is regularly not scheduled to work on Fridays and Mr. Smith did not realize

Ms. Wood was not at work until after the time for the pre-trial came and went. Counsel for

Defendant greatly regrets the inconvenience their failure to participate in the call caused to both

the Court and the parties. In advance of the conference, counsel for Plaintiff and the undersigned

had conferenced the case and have been engaging in ongoing settlement negotiations.

                                                 1
Case 4:18-cv-00181-RLY-DML Document 17 Filed 01/07/19 Page 2 of 3 PageID #: 61



Defendants’ Counsel will make their selves available at the Court’s need to provide any

additional information the Court or Plaintiff deem necessary and that was not provided at the

pretrial conference because of Defendant’s counsels’ absence.

       The undersigned counsel called to apologize to the Court that day. Counsel meant no

disrespect to the Court and once again apologizes for failing to appear.

                                                     Respectfully submitted,

                                                     KIGHTLINGER & GRAY, LLP

                                             By:     /s/ William E. Smith, III
                                                     William E. Smith, III

                                                     /s/ Whitney E. Wood
                                                     Whitney E. Wood
                                                     Counsel for Defendant, GLA Collection
                                                     Company, Inc.

                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2018 a copy of the foregoing Response to Show
Cause was filed electronically. Notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

   Nathan C. Volheim
   Taxiarchis Hatzidimitriadis
   Eric D. Coleman
   SULAIMAN LAW GROUP, LTD.
   2500 S Highland Avenue, Suite 200
   Lombard, IL 60148
   Phn: (630) 575-8181 x 113
   Fax: (630) 575-8188
   nvolheim@sulaimanlaw.com
   thatz@sulaimanlaw.com
   ecoleman@sulaimanlaw.com
   Counsel for Plaintiff

                                                     /s/William E. Smith, III
                                                     William E. Smith, III
                                                     Whitney E. Wood



                                                 2
Case 4:18-cv-00181-RLY-DML Document 17 Filed 01/07/19 Page 3 of 3 PageID #: 62




KIGHTLINGER & GRAY, LLP
Bonterra Building, Suite 200
3620 Blackiston Boulevard
New Albany, IN 47150
Phone: (812) 949-2300
Fax: (812-9498556
wsmith@k-glaw.com
wwood@k-glaw.com




                                      3
